Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hackney et al. (US 2011/0168949 A1).
Claims 1 and 5:  Hackney teaches a storage and/or display case {“case” hereinafter} for an object comprising Prussian blue pigment, and the case containing an atmosphere comprising from 2 to 15% oxygen [0017].  Hackney teaches the case comprises a gas tight container to contain the object [0039]; and the case may be constructed of any material such as metal {instant claim 5}
Claim 3:  With respect to the claimed relative humidity, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., relative humidity would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claims 5-7 and 9:  Hackney teaches the case is constructed as a cell {instant claim 6} constructed from aluminum {instant claims 5 and 7} rectangular section and a plain glass {instant claim 9} [0070].
Claim 10:  Hackney teaches the glass can be made of low reflection glass [0070].

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hackney et al. (US 2011/0168949 A1) as applied to claim 1 above, and further in view of Noguchi et al. (WO 2018/088206 A1).  Noguchi et al. (US 2019/0270864 A1) is used as an English translation for Noguchi et al. (WO 2018/088206 A1).
Hackney teaches the claimed invention as set forth above.
Claims 2 and 4:  Hackney teaches the case may contain an absorber that may absorb off-gas from the object [0046], and the absorber may be inorganic [0047], but does not teach the absorber is an organic absorber.  However, Noguchi teaches an {instant claim 4} and inorganic materials ([0001], [0008] and [0009]).  Hackney and Noguchi are analogous art because they are from a similar problem solving area in relation to gas/oxygen absorbing agent.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the oxygen absorbing agent of Noguchi with the invention of Hackney, and the motivation for combining would be, as Noguchi suggested, to control the oxygen absorbing ability [0007].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hackney et al. (US 2011/0168949 A1) as applied to claims 1 and 5 above, and further in view of Matsuoka et al. (US 2010/0122927 A1).
Hackney teaches the claimed invention as set forth above.
Claim 8:  Hackney does not teach the case is made of a vapor deposition film.  Hackney teaches the case is a gas tight container [0039].  Matsuoka teaches a package comprising a gas barrier laminate containing aluminum foil, aluminum vapor deposition film and silicon oxide vapor deposition film [0055].  Hackney and Matsuoka are analogous art because they are from a similar problem solving area in relation to gas barrier material.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the gas barrier laminate of Matsuoka with the invention of Hackney, and the motivation for combining would be to provide a material with a high gas barrier property.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







BS
June 16, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785